Title: Report on Maryland’s Payment to Troops, [28 July] 1783
From: Madison, James
To: 


[28 July 1783]
The Committee to whom was referred a letter of the 20 June 1783, with the papers inclosed report
That it appears from the said papers that the Legislature of the State of Maryland at their last Session directed the intendant of their Revenues to advance five months pay to the Line of that State in the army of the U.S. without the Sanction of any act of Congs.
That in order to supply the means for this advance they at the same time revoked an act appropriating a particular tax towards discharging requisitions of Congs. and ordered the same to be applied to the discharge of the five months pay.
That the Superintendant of Finance has remonstrated in a letter to the Executive of Maryland agst. so unjustifiable a proceeding; has transmitted a copy of the Act of Congs. of the 1st day of October 1782 expressing fully their sense in the case of a similar proceeding on the part of the State of N. Jersey; and has pointed out the alarming tendency of the Act of Maryland to frustrate the later important arrangement for an advance of pay to the Army at large; and to subvert the foundations of public credit.
If Acts of Congress most essential to the common interest and grounded on authority clearly vested by the articles of Union may be defeated by the interference of individual Legislature—If actual grants and appropriations as the Quota due from a State toward the pressing burthens of the public may be revoked and the money applied and expended without the consent or even the knowledge of Congress or their ministers—Vain must be every attempt to maintain a National Character or national credit.
Congress under this apprehension passed the act of the 1st day of October 1782 in a case similar to the present; And on the principles there established no credit can be given to the State of Maryland for any advance made as aforesaid; Nor to any other State for advances which may be made by them; without the allowance of the United States in Congress.
These facts in the opinion of your committee render it the duty of Congress, as guardians of the confederation and of the equal rights of every part of the fœderal army to
Resolve that the Legislature of the State of Maryland be called upon to take into their most serious consideration the pernicious tendency of the measure complained of by the Superintendant of the Finances.
That the State of Maryland be therefore ernestly required to pay into the public Treasury the Quota so appropriated for the use of the United States by their Legislature that Congress may be enabled to do equal justice to the army and the rest of the public creditors by adhering to the Systems which they have on great considerations adopted for the common good.
